Case 1:20-cv-22783-BB Document 53 Entered on FLSD Docket 04/21/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 1:20-cv-22783-BLOOM/LOUIS


     KATHRYN BIRREN
     and MANDY BIRREN,

          Plaintiffs,

     v.

     ROYAL CARIBBEAN CRUISES LTD.,

         Defendant.
     _______________________________________/

                                            DISCOVERY ORDER

          THIS CAUSE comes before the Court upon Plaintiffs’ Notice of Discovery Issues (ECF No.

 33). This matter was referred to the undersigned United States Magistrate Judge by the Honorable

 Beth Bloom, United States District Judge, for disposition of all discovery matters (ECF No. 11). A

 hearing was conducted on the noticed disputes on March 16, 2021. At the hearing, Plaintiffs sought

 an order compelling Defendant to disclose contact information for, and the hand-written statements

 by, the passengers involved in the 29 prior incidents Defendant has disclosed in the course of

 discovery.1 Defendant has withheld the passenger statements on the assertion that they constitute

 protected work product. Leave was granted for Defendant to file a memorandum in support of its

 assertion of work product protection over the passenger statements (ECF No. 39). Having now

 reviewed Defendant’s Memorandum of Law in Support of its Assertion of Work Product Privilege




 1
  Defendant has since withdrawn its objection to the production of contact information for passengers involved in the
 previously disclosed prior incidents (ECF No. 45 at 2, n. 1).

                                                          1
Case 1:20-cv-22783-BB Document 53 Entered on FLSD Docket 04/21/2021 Page 2 of 4




 (ECF No. 45), affidavit in support (ECF No. 27-1), Plaintiffs’ response (ECF No. 46), and being

 otherwise duly advised on the matter, the Court finds that the passenger statements at issue are not

 protected by work product privilege.

         “The attorney work product privilege generally protects documents prepared by an attorney

 in anticipation of litigation.” Miccosukee Tribe of Indians of Fla. v. U.S., 516 F.3d 1235, 1263

 (11th Cir. 2008) (citing Hickman v. Taylor, 329 U.S. 495, 509-10 (1947)). Thus, “a party may not

 discover documents and tangible things that are prepared in anticipation of litigation or for trial by

 or for another party or its representative.” Fed. R. Civ. P. 26(b)(3)(A). Included under the work

 product doctrine are “witness statement[s] taken by a party's attorney or agent in anticipation of

 litigation.” Bridgewater v. Carnival Corp., 286 F.R.D. 636, 644 (S.D. Fla. 2011).

         Here, Defendant asserts work product privilege over passenger injury statements, which

 were each made using a standardized form containing the following instructions/questions for an

 injured passenger to fill out in their own words: “describe in detail how the incident happened”;

 “what do you think caused the incident?”; and “what could you (or anyone else) have done to avoid

 the incident?” (ECF No. 45 at 5-6). Defendant claims that these passenger injury statements are

 tangible forms that were prepared in anticipation of litigation by or for Defendant, or for its

 representative (id. at 4).

         While the form itself, i.e. the questions and instructions, might have been prepared by

 Defendant or its counsel in anticipation of litigation, this form has already been disclosed (see ECF

 No. 45-2) and there is no meaningful argument that the form continues to enjoy protection from

 disclosure on the basis that counsel drafted the form. What Plaintiffs here seek are the responses

 prepared by the injured passengers themselves, in which they describe the circumstances leading

 to their injury. The assertion of work product protection over such forms was been rejected by the



                                                   2
Case 1:20-cv-22783-BB Document 53 Entered on FLSD Docket 04/21/2021 Page 3 of 4




 court in Holbourn v. NCL (Bahamas) Ltd., No. 14-21887-CIV, 2014 WL 12600498, at *2 (S.D.

 Fla. Oct. 30, 2014), and by this Court recently in Johnson v. Carnival Corp., No. 19-CV-23167,

 2020 WL 5653818, (S.D. Fla. Sept. 23, 2020), aff’d, No. 19-CV-23167, 2020 WL 6544490 (S.D.

 Fla. Nov. 6, 2020). Defendant attempts to distinguish my decision in Johnson on the basis that the

 defendant there failed to assert that any of the content of the statement constituted work product

 protection, and indeed, defense counsel in Johnson conceded that there was not a word on the page

 that was not a fact discoverable by plaintiff. By contrast, Defendant herein argues that two

 questions on the form reveal opinion work product, in that the questions ask the injured passenger

 to opine on causation and comparative fault. Of course, what is reflected on the form is the

 perception of the injured passenger, not of the adverse party, its counsel or a third-party witness.

 Moreover, this is not a basis to distinguish my opinion in Johnson, as substantially identical

 questions were posed by the defendant’s form there.

        Having examined the form, the affidavit in support of the assertion of protection, and upon

 consideration of arguments raised by Defendant, I find Defendant has not carried its burden to

 show that the passenger statements were prepared in anticipation of litigation and entitled to work

 product protection. The form is indistinguishable from that at issue in Johnson, and similarly,

 Defendant’s evidence advanced in support of the assertion of work production privilege describes

 in generalities the Defendant’s practices attendant to passenger complaints, but are too conclusory

 to evidence the circumstances surrounding these particular statements. For the reasons explained

 in Johnson, I will overrule the assertion of privilege and compel the production of the passenger

 statements.

        Moreover, work product privilege is a qualified privilege that “may have to yield to a

 compelling need for information that can only be found in the protected document.” Eisenberg v.



                                                  3
Case 1:20-cv-22783-BB Document 53 Entered on FLSD Docket 04/21/2021 Page 4 of 4




 Carnival Corp., No. 07-22058-CIV, 2008 WL 2946029, at *3 (S.D. Fla. July 7, 2008). Work

 product is still subject to discovery “upon a showing that the party seeking discovery has

 substantial need of the materials in preparation of the party's case and that the party is unable

 without undue hardship to obtain the substantial equivalent of the materials by other means.”

 Bridgewater, 286 F.R.D. at 639 (citing Calderon v. Reederei Claus–Peter Offen GmbH & Co.,

 No. 07–61022–CIV–COHN/SELTZER, 2009 WL 1748089, *1–2 (S.D. Fla. June 19, 2009)).

 Plaintiffs herein allege that Defendant knew or should have known about the condition that caused

 Plaintiffs’ injuries due to prior similar incidents and complaints, among other sources of

 knowledge (ECF No. 8 at ¶ 18). The contested passenger statements constitute factual descriptions

 of the circumstances surrounding those similar events for which Plaintiffs have demonstrated a

 need and no alternative ability to discover. Thus, even if the passenger injury statements are work

 product, those that pertain to injuries similarly cause by malfunctioning elevators are here

 discoverable.

        Based on the forgoing, the Court hereby ORDERS that Defendant produce the 29

 passenger injury statements previously identified to the Plaintiffs.

        DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of April, 2021.




                                                       LAUREN FLEISCHER LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  4
